            Case 1:17-cv-02742-TNM Document 48 Filed 07/17/20 Page 1 of 3




                         THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

                                                 )
PHYSICIANS FOR SOCIAL                            )
RESPONSIBILITY, NATIONAL HISPANIC                )
MEDICAL ASSOCIATION,                             )
INTERNATIONAL SOCIETY FOR                        )
CHILDREN’S HEALTH AND THE                        )
ENVIRONMENT, JOE ÁRVAI, EDWARD                   )
LAWRENCE AVOL, and ROBYN WILSON,                 )         Case No. 1:17-cv-02742-TNM
                                                 )
                              Plaintiffs,        )
                                                 )
       v.                                        )
                                                 )
ANDREW WHEELER, Administrator, U.S.              )
Environmental Protection Agency, in his          )
official capacity,                               )
                                                 )
                              Defendant.         )
                                                 )


                                       JOINT STATUS REPORT
       Pursuant to this Court's Minute Order of June 19, 2020, Plaintiffs Physicians for Social

Responsibility, International Society for Children’s Health and the Environment, National

Hispanic Medical Association, Edward Lawrence Avol, Robyn Wilson, and Joe Árvai and

Defendant U.S. Environmental Protection Agency submit this Joint Status Report.

       The parties conferred on July 8, 2020, as to what further proceedings are required in this

case in light of the D.C. Circuit's decision in Physicians for Social Responsibility v. Wheeler, 956

F.3d 634 (D.C. Cir. 2020), but have not yet reached agreement.

   These discussions are ongoing, in part due to the intervening vacation of lead counsel for

Plaintiffs, Neil Gormley, from July 1 to July 15. Therefore, the parties respectfully request an
         Case 1:17-cv-02742-TNM Document 48 Filed 07/17/20 Page 2 of 3




additional two weeks to file a Further Joint Status Report, by which time the parties expect to

have arrived at an agreement as to how to proceed.

Dated: July 17, 2020

Respectfully submitted,

 /s/ Michael Burger (w/permission)                /s/ Neil Gormley
 Michael Burger                                   Neil Gormley (D.C. Bar No. 1008462)
 Special Counsel                                  Tosh Sagar (D.C. Bar No. 1562693)
 Columbia Environmental Law Clinic                Earthjustice
 Morningside Heights Legal Services               1001 G St., NW
 435 W. 116th St.                                 Suite 1000
 New York, NY 10027                               Washington, D.C. 20001
 212-854-4500                                     202-667-4500
 mburger@law.columbia.org                         ngormley@earthustice.org
                                                  tsagar@earthjustice.org
 Attorney for Joe Árvai and Robyn Wilson
                                                  Patti Goldman (D.C. Bar No. 398565)
                                                  Earthjustice
                                                  705 Second Avenue
                                                  Suite 203
                                                  Seattle, WA 98104
                                                  206-343-7340
                                                  pgoldman@earthjustice.org


                                                  Attorneys for Physicians for Social
                                                  Responsibility, National Hispanic Medical
                                                  Association, International Society for
                                                  Children’s Health and the Environment, and
                                                  Edward Lawrence Avol

                                                  ETHAN P. DAVIS
                                                  Acting Assistant Attorney General

                                                  ELIZABETH J. SHAPIRO
                                                  Deputy Director

                                                  /s/ James R. Powers (w/permission)
                                                  JAMES R. POWERS (TX Bar No. 24092989)
                                                  Trial Attorney
                                                  Civil Division, Federal Programs Branch
                                                  U.S. Department of Justice
                                                  1100 L Street, NW
Case 1:17-cv-02742-TNM Document 48 Filed 07/17/20 Page 3 of 3




                               Washington, DC 20005
                               202-353-0543
                               james.r.powers@usdoj.gov

                               Counsel for Defendant
